Citation Nr: 1420794	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from June 1957 to August 1963 and from March 1964 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which handled the case on behalf of the RO of jurisdiction, Reno, Nevada.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had service on Johnston Island in 1968.  Further development is needed to determine if he had exposure to mustard gas.

Accordingly, the case is REMANDED for the following action:

1. Contact the Department of Defense to determine if there were any incidents of exposure to mustard gas during the Veteran's time on Johnston Island, in 1968.

2. If exposure is shown, forward the claims file to a VA examiner to provide an opinion as to whether exposure to mustard gas was at least as likely as not related to the Veteran's later development of metastatic chocangiocarcinoma.

The examiner must provide reasons for each opinion offered, and all lay and medical evidence of record should be considered.  

If any requested opinion cannot be offered without resorting to speculation, court cases require that the opinion state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



